DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2018 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Myslinski (U.S. Publication No. 2012/0317046 A1, hereinafter referred to as “Myslinski”).
a method for dynamic data visualization, the method comprising: (method for dynamic data visualization – fact checking system indicates a status (visualization) of the information being fact checked)(e.g., abstract and figures 1, 3 and 9 and paragraphs [0060]-[0061])  
identifying at least one set of facts in a human-readable text document; (one set of facts are identified in a human-readable text document)(e.g., paragraphs [0039], [0040], [0063] and [0210]).
retrieving, from an information source, a dataset associated with the at least one identified set of facts; (verification / fact checking - dataset associated with the at least one set of facts is retrieved from one or more sources – sources include web pages, one or more databases, one or more data stores and/or any other source)(e.g., paragraph [0041])
in response to determining that the retrieved dataset includes a fact-supporting dataset, wherein the fact-supporting dataset is configured to validate the at least one identified set of facts, (source is used to validate the identified set of facts)(e.g., paragraphs [0041] and [0045]) generating at least one data visualization based on the retrieved dataset; and (indicating status (visualization) is generated based on the retrieved data set of the verification / fact checking)(e.g., paragraphs [0060], [0061] and [0067])
providing the at least one generated data visualization for inserting into the human-readable text document to support the at least one identified set of facts. (the generated data visualization is provided, which is inserted into the text document to support the at least one identified set of facts)(e.g., figure 3 and paragraphs [0060]-[0061], [0067] and [0091]).

further comprising: analyzing, using a natural language processing (NLP) component, the human-readable text document to identify a plurality of sentences in the human-readable text document; (a NLP process is performed where the text document is analyzed to identify a plurality of sentences)(e.g., paragraphs [0040], [0061], [0065] and [0100])
identifying, using a fact extractor of the NLP component, a plurality of facts in the plurality of identified sentences; (monitoring includes determining if a portion of the information is fact checkable. a plurality of facts are identified in the plurality of identified sentences)(e.g., figure 2 paragraphs [0039], [0040] and [0073])  
grouping, using a fact grouper of the NLP component, the plurality of identified facts into the at least one identified set of facts based on relating at least one fact-relevant term included in the at least one identified set of facts; and (information is processed and the facts are determined to be fact checkable – word processing, learning, translator, and other components determine information that is fact checkable – information also factors in contextual information)(e.g., paragraphs [0039]-[0042] and [0073])
storing the at least one identified set of facts into a language independent data structure. (identified set of facts are stored into a language independent data structure for later use – system includes prevention of the perpetration of a false statement or story, or other characterization.)(e.g., paragraph [0044]).

Regarding claim 3, Myslinski discloses the method of claim 1. Myslinski further discloses further comprising: querying the information source for at least one fact-relevant term associated with the at least one identified set of facts; and (the information source is 
performing a structured data search of the queried information source to locate the retrieved dataset, wherein the retrieved dataset includes the at least one fact-relevant term associated with the at least one identified set of facts. (structured data search of the queried information is performed to locate the retrieved dataset. The retrieved dataset includes fact-relevant term associated with the at least one identified set of facts)(e.g., paragraphs [0040]-[0044], [0104] and [0127]).

Regarding claim 4, Myslinski discloses the method of claim 1. Myslinski further comprising: converting a plurality of unstructured data in the information source into a plurality of structured data; and (a plurality of unstructured data – text is indexed and converted into a plurality of structured data for fact checking)(e.g., paragraphs [0040], [0104] and [0105])
in response to querying the plurality of structured data for at least one fact-relevant term associated with the at least one identified set of facts, locating the retrieved dataset in the plurality of queried structured data. (in response to searching the plurality of structured data to perform fact checking, the retrieved dataset in the plurality of queried structured data is located)(e.g., figures 3 and 6 and paragraphs [0041], [0047], [0048] and [0104]). 

Regarding claim 5, Myslinski discloses the method of claim 1, further comprising: converting the retrieved dataset into a relational format, wherein a plurality of data included in the relational format of the converted dataset is configured for performing a comparison against the at least one identified set of facts in the human-readable text document; (monitored information is processed that includes conversion of the dataset in the relational format – comparison is performed against the set of facts in the text document)(e.g., paragraphs [0040]-[0044] and [0060])
determining at least one fact from the plurality of data included in the relational format of the converted dataset; and (fact from the plurality of data included in the relational format is determined)(e.g., paragraphs [0040]-[0044] and [0084])
in response to comparing the at least one determined fact from the plurality of data included in the relational format of the converted dataset against the at least one identified set of facts in the human-readable text document, validating the at least one identified set of facts in the human-readable text document using the at least one determined fact from the plurality of data. (verification / fact checking – indicating status – indication of a factual validation is provided showing information is valid when the fact identified and the fact checker result indicating status provides indication or alert to indicate/inform/alert a user of a status including, but not limited to, correct/true/valid or incorrect/false/invalid.)(e.g., figures 1 and 3 and paragraphs [0043] and [0060]).

Regarding claim 6, Myslinski discloses the method of claim 1, Myslinski further discloses  further comprising: in response to determining that the retrieved dataset includes a fact-conflicting dataset, wherein the fact-conflicting dataset is configured to conflict with the at least one identified set of facts, providing, in the human-readable text document, an indication of a factual conflict between the retrieved dataset and the at least one identified set of facts. (verification / fact checking – indicating status – indication of a factual conflict is 

Regarding claim 7, Myslinski discloses the method of claim 1. Myslinski further discloses further comprising: identifying a pre-existing data visualization in the human-readable text document; and (pre-existing data visualization is identified – fact checking is updated as information changes – label is uncertain)(e.g., paragraph [0101]) in response to determining that the identified pre-existing data visualization is not optimized to communicate the at least one identified set of facts in the human-readable text document, replacing the identified pre-existing data visualization in the human-readable text document with the at least one generated data visualization. (pre-existing data visualization is updated -- label is changed from uncertain to true.)(e.g., paragraph [0101]).

Regarding claim 8, Myslinski discloses a computer system for dynamic data visualization, comprising: (computer system for dynamic data visualization (indication of fact checking))(e.g., abstract, figure 4 and paragraph [0081]) one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (processor and memory to perform method)(e.g., abstract and paragraph [0081])
identifying at least one set of facts in a human-readable text document; (one set of facts are identified in a human-readable text document)(e.g., paragraphs [0039], [0040], [0063] and [0210]).
retrieving, from an information source, a dataset associated with the at least one identified set of facts; (verification / fact checking - dataset associated with the at least one set of facts is retrieved from one or more sources – sources include web pages, one or more databases, one or more data stores and/or any other source)(e.g., paragraph [0041])
in response to determining that the retrieved dataset includes a fact-supporting dataset, wherein the fact-supporting dataset is configured to validate the at least one identified set of facts, (source is used to validate the identified set of facts)(e.g., paragraphs [0041] and [0045]) generating at least one data visualization based on the retrieved dataset; and (indicating status (visualization) is generated based on the retrieved data set of the verification / fact checking)(e.g., paragraphs [0060], [0061] and [0067])
providing the at least one generated data visualization for inserting into the human-readable text document to support the at least one identified set of facts. (the generated data visualization is provided, which is inserted into the text document to support the at least one identified set of facts)(e.g., figure 3 and paragraphs [0060]-[0061], [0067] and [0091]).
Claims 9-14 have substantially similar limitations as claims 2-7, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Myslinski discloses a computer program product for dynamic data visualization, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: (memory programmed for fact/checking method)(e.g., paragraph [0081])
identifying at least one set of facts in a human-readable text document; (one set of facts are identified in a human-readable text document)(e.g., paragraphs [0039], [0040], [0063] and [0210]).
retrieving, from an information source, a dataset associated with the at least one identified set of facts; (verification / fact checking - dataset associated with the at least one set of facts is retrieved from one or more sources – sources include web pages, one or more databases, one or more data stores and/or any other source)(e.g., paragraph [0041])
in response to determining that the retrieved dataset includes a fact-supporting dataset, wherein the fact-supporting dataset is configured to validate the at least one identified set of facts, (source is used to validate the identified set of facts)(e.g., paragraphs [0041] and [0045]) generating at least one data visualization based on the retrieved dataset; and (indicating status (visualization) is generated based on the retrieved data set of the verification / fact checking)(e.g., paragraphs [0060], [0061] and [0067])
providing the at least one generated data visualization for inserting into the human-readable text document to support the at least one identified set of facts. (the generated data 
Claims 16-20 have substantially similar limitations as claims 2-6, respectively; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165